

Exhibit 10.3


THIRD AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SPENDING ACCOUNT PLAN
Effective as of January 1, 1980, Public Service Company of New Mexico (“PNM”)
adopted the Amended and Restated Medical Reimbursement Plan of Public Service
Company of New Mexico (the “MERP”). Sponsorship of the MERP was subsequently
transferred from PNM to PNM Resources, Inc. (the “Company”) on November 30,
2002. Effective January 1, 2002, the Company established the Executive Spending
Account (the “ESA”). Effective December 1, 2002, the Company merged the MERP
with and into the ESA and named the combined program the “PNM Resources, Inc.
Executive Spending Account Plan” (the “Plan”). The Plan has been amended and
restated on a number of occasions, with the most recent restatement being
effective as of January 1, 2011. The Plan was subsequently amended on two
occasions. By this instrument, the Company now desires to change the name of the
Plan to the “Executive Choice Account Plan.”
1.Except as otherwise set forth below, this Third Amendment shall be effective
as of February 22, 2018.
2.The name of the Plan is hereby amended to read as follows:


PNM RESOURCES, INC.
EXECUTIVE CHOICE ACCOUNT PLAN
3.The third paragraph of the Introduction to the Plan is hereby amended and
restated in its entirety to read as follows:


Effective December 1, 2002, PNM Resources merged the MERP with and into the ESA
and amended and restated both plans in the form of a combined program known as
the “PNM Resources, Inc. Executive Spending Account Plan.” Effective
February 22, 2018, the Plan was renamed the PNM Resources, Inc. Executive Choice
Account Plan (the “Plan”).





--------------------------------------------------------------------------------




4.Article 2 (Defined Terms) of the Plan is hereby amended by restating the Plan
section to read as follows:


Plan:
The PNM Resources, Inc. Executive Choice Account Plan, as set forth in this
document.

5.Article 3 (General Information About the Plan) of the Plan is hereby amended
by restating the Plan Name section to read as follows:


Plan Name:
PNM Resources, Inc. Executive Choice Account Plan.

6.The purpose of this Third Amendment is to change the name of the Plan. All
references to the “Executive Spending Account Plan” are hereby replaced with
references to the “Executive Choice Account Plan” unless the context (such as
discussion of the formation of the Plan) indicates otherwise. Any other
provisions of the Plan which are inconsistent with this name change are hereby
amended to the extent necessary to complete the name change. Regardless of the
name change, any individuals or entities serving as fiduciaries or service
providers with respect to the Plan shall continue to serve as such, subject to
the provisions of the Plan. Similarly, any policies or procedures previously
adopted by the fiduciaries shall continue in full force and effect.
7.This Third Amendment shall only amend the provisions of the Plan referred to
above, and those provisions not amended hereby shall be considered in full force
and effect.
IN WITNESS WHEREOF, the Company has caused this Third Amendment to the Plan to
be executed as of this __28th__ day of _February__, 2018.


PNM RESOURCES, INC.




By: /s/ Patrick V. Apodaca
Its:    SVP, General Counsel and
Corporate Secretary


2